Citation Nr: 1813367	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-12 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a disability rating in excess of 10 percent for mitral valve prolapse (MVP), mild on medical therapy.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to April 1967, from November 1970 to August 1973, and from July 1978 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2016, a videoconference hearing was held before the undersigned Veterans Law Judge.  At the BVA hearing, the issue of entitlement to a TDIU was acknowledged to have been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A transcript of this proceeding has been associated with the claims folder. 

The record in this matter consists solely of electronic claims files and has been reviewed.  


FINDINGS OF FACT

1. The record evidence shows that the Veteran's service-connected PTSD most nearly approximates occupational and social impairment with deficiencies in most areas, but does not more nearly approximate total occupational and social impairment.

2. The record evidence shows that the Veteran's service-connected MVP most nearly approximates valvular heart disease resulting in workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray but does not more nearly approximate valvular heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

3. The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment for the period from February 28, 2011.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 70 percent, but not higher, for PTSD are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.129, 4.130, Diagnostic Code (DC) 9411 (2017).

2. The criteria for a disability rating of 30 percent, but not higher, for MVP are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.104, DC 7099-7000 (2017).

3. The criteria for a TDIU from February 28, 2011, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  VA must inform the veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the veteran is expected to provide.  38 U.S.C. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the veteran before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The appeal for an increased rating for PTSD and MVP arise from a disagreement with the current evaluations, subsequent to a grant of service connection for both disabilities.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service medical records and VA treatment records have been obtained and are in the claims file.  Thus, the Board finds that VA does not have a further duty to obtain records. 

Additionally, VA satisfied the duty to assist the Veteran by providing both PTSD and heart examinations to the Veteran.  The VA examiners interviewed the Veteran and conducted examinations, recorded clinical findings, and documented the Veteran's subjective complaints.  The examination reports provided sufficient detail as to the severity of the Veteran's service-connected PTSD and MVP.  Thus, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

As the Board's decision to grant the Veteran's claim of entitlement to a TDIU is completely favorable, no further discussion of the VCAA requirements are necessary in regard to the TDIU claim.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. §1155; 38 C.F.R. §4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.

The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the Veteran is appealing the initial assignment of the disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107B. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with the consideration of the possibility that different ratings may be warranted for different time periods.

The Board has considered the entire record, including the Veteran's VA clinical records.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

A. PTSD Increased Rating Claim

The Veteran seeks a disability rating higher than the 50 percent for his PTSD.  He asserts his disability is more severe than what is represented by a 50 percent rating.

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266. 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

A GAF score of 61 to 70 indicates that the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates that the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school (e.g., is unable to work).

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, PTSD warrants a 50 percent disability evaluation if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

"[I]n the context of a 70[%] rating, [38 C.F.R.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis; "The . . . regulation contemplates [: (1)] initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation [; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM.

The above set of symptoms is not an exclusive or exhaustive list.  Rather, it serves as an example of the symptoms that would justify a total rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013), however, noted the "symptom-driven nature" of the General Rating Formula, and observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

Throughout the rating period on appeal, the Veteran's PTSD has been evaluated as 50 percent disabling.  

Private treatment records from October 2010 show that the Veteran was continually having panic attacks and was feeling off balance.

VA treatment records from November 2010 show that the Veteran reported decreased mood, decreased energy, problems with concentration, and panic attacks every day.

VA treatment records from December 2010 show that the Veteran felt guilty about the children growing up without a father and the wives without a husband because of him.  He said he felt like he should be punished for what he has done.  The Veteran reported having panic attacks all day, and that he is afraid to leave the house.  He also reported that he has had thoughts of hurting himself but they were fleeting.

VA treatment records from January 2011 show that the Veteran reported having more nightmares lately as he watched coverage of a shooting and saw a helicopter come in to take the wounded.

In March 2011, the Veteran reported that he does not think he can work much longer due to his anxiety.  The Veteran stated that he would not be able to work without his medications.  He felt depressed all the time, avoids crowds, and reported being afraid of Vietnamese people.  He also reported feeling guilty about destroying families in Vietnam as a door gunner.

The Veteran was provided with a VA PTSD examination in May 2011.  The Veteran reported intrusive recollections of the traumatic events that occurred in Vietnam that occur on a daily basis.  He reported nightmares and difficulty with initial and terminal insomnia.  He was noted to have suicidal thoughts, but no intent.  He reported hallucinations when experiencing flashbacks.  His insight and judgment were noted to be impaired.  

The Veteran was provided with another VA PTSD examination in June 2012.  The VA examiner noted the following PTSD criteria: recurrent and distressing recollections of the event, including images, thoughts or perceptions; recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  The following symptoms of PTSD were noted by the examiner: panic attacks more than once a week; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work like setting.

The Veteran was most recently provided with a VA PTSD examination in March 2014.  The VA examiner noted the following PTSD criteria: recurrent distressing dreams of the event; recurrent distressing dreams in which the content and/or effect of the dream are related to the traumatic events; disassociative reactions in which the individual feels as if the traumatic events were recurring; intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event; avoidance of or efforts to avoid external reminders; persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; persistent, distorted cognitions about the cause or consequences of the traumatic event that led to the individual to blame himself or others; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts; hypervigilance; exaggerated startle response; problems with concentration; and sleep disturbance.  The following symptoms of PTSD were noted by the examiner: depressed mood; anxiety; panic attacks more than once a week; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work like setting.

In March 2016, the Veteran submitted a written statement stating that he has not slept a full night in years due to his nightmares.  He reported that he is irritable and stays to himself.  The Veteran added that a strong military presence where he lives makes his flashbacks worse.  He noted that he cannot be around loud noises and he seldom leaves the house.  The Veteran also stated that he has suicidal ideation because of the guilt of being alive while other people died in Vietnam.  

The Veteran's wife also submitted a written statement in March 2016.  She reported that the Veteran becomes agitated and angered easily.  She added that he still has nightmares.  She noted that before going to Vietnam, the Veteran was funny, friendly, and outgoing.  Now, he is an introvert and is not enjoying life.  The Veteran's wife also noted that he does not like crowds and he has mood swings.  

At the August 2016 BVA hearing, the Veteran reported that he has flashbacks anytime he hears a helicopter, he gets angry for no reason, and that he does not like crowds or being around people.  The Veteran also reported that he does not have any close friends.  He stated that he does not have visual hallucinations.  He also stated that he has considered hurting himself, but does not want to kill himself because people depend on him.  

In this case, throughout the appeal period, the Board discerns no significant difference in either the number of symptoms due to the Veteran's PTSD, the types of symptoms due to his PTSD, or the overall impact of the Veteran's PTSD symptoms on his social and occupational abilities.  

With the foregoing in mind, and in light of the Veteran's record showing thoughts of suicide, near continuous panic, impaired impulse control, difficulty in adapting to stressful circumstances, difficulty establishing and maintaining effective relationships, and mostly staying to himself, the Board finds that the Veteran's service-connected PTSD warrants a disability rating of 70 percent, but no higher.  

The Board is persuaded that the symptoms displayed by the Veteran establish that since his claim for an increased disability rating for his psychiatric disability in February 2011, it more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood and, as such, warrants a 70 percent disability rating.

The Board finds that the service-connected PTSD did not cause total occupational and social impairment at any time during the appeal period.  The evidence also does not suggest that the Veteran's PTSD caused gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent disability to perform activities of daily living, disorientation to time or place, or memory loss of names of close relatives, own occupation, or own name.  

Accordingly, the Board finds that a schedular rating of 70 percent, but no higher, is warranted for the Veteran's service-connected PTSD.  

B. MVP Increased Rating Claim

The Veteran seeks a disability rating higher than the 10 percent for his MVP.  He asserts his disability is more severe than what is represented by a 10 percent rating.

The Veteran's MVP has been rated under 38 C.F.R. § 4.104, DC 7099-7000. The hyphenated codes are intended to show that the Veteran's service-connected disability is rated by analogy as a valvular heart disease under DC 7000.  See 38 C.F.R. § 4.20 (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").

Under DC 7000, a 100 percent rating is available during active infection with valvular heart damage and for three months following cessation of therapy for the active infection. Thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization) resulting in: chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, a 100 percent rating is available. 

A 60 percent rating is available when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

A 30 percent rating is available when workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray.

A rating of 10 percent is available when workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. 

Note (2) to DC 7000 states that 1 MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, DC 7000 (2017).

The Veteran's private treatment records from July 2010 show that the Veteran reported feeling dizzy all the time.  The private examiner noted that a prior work-up showed mild dilation of the aortic root.  An assessment of a questionable underlying pulmonary disease was made at the time.

Private treatment records from January 2011 show that the Veteran reported occasional irregular skipped beats.  He complained of palpitations, lightheadedness, generalized weakness, dizziness, and leg weakness.

The Veteran was provided with a VA heart examination in May 2011.  The Veteran reported dyspnea on exertion and occasional orthopnea.  He denied lower extremity edema.  The veteran stated that whenever he tries to do something quick or he tries to do any exertional activity he gets shortness of breath and heart palpitations.  His METs were estimated based on his cardiac condition as 7.  The Veteran also reported that his heart condition affects activities of daily living as he is afraid of going anywhere.  He does not know when he will get a palpitation and has a fear of fainting.

In a January 2012 addendum opinion, a VA examiner noted that that there is no current MVP on echocardiogram.  The examiner noted that the Veteran has a prior history of MVP but no current evidence of mitral valve abnormality.  An echocardiogram from June 2011 showed a normal left ventricular chamber size.  Overall left ventricular systolic function was normal with an ejection fraction of 65 percent. The examiner noted a trileaflet aortic valve, with all other valvular structures appearing normal.  He added that there was no mention of mitral valve abnormality on the echocardiogram.

The Veteran was provided with another VA heart examination in June 2012.  The VA examiner noted that the Veteran has not had a myocardial infarction (MI) or congestive heart failure (CHF). The examiner noted that the Veteran has had a cardiac arrhythmia in the form of intermittent atrial fibrillation.  He noted that there have been no infectious heart conditions, pericardial adhesions, non-surgical or surgical procedures for the treatment of a heart condition, or hospitalizations.  The Veteran's heart rate was 64, with regular rhythms and normal heart sounds.  Based on echocardiograms from November 2007 and June 2011, the left ventricular ejection fraction (LVEF) was noted to be 68 percent.  The examiner noted that the Veteran denies experiencing symptoms with any level of physical activity. The examiner added that numerous echo reports show no evidence of MVP, but there is evidence of MVP on physical exam.

The Veteran was most recently provided with a VA heart examination in March 2014.  The Veteran reported intermittent fibrillation.  The VA examiner noted that the Veteran has not had a myocardial infarction (MI) or congestive heart failure (CHF). The examiner noted that the Veteran has had a cardiac arrhythmia in the form of constant atrial fibrillation.  He noted that there have been no infectious heart conditions, pericardial adhesions, non-surgical or surgical procedures for the treatment of a heart condition, or hospitalizations.  The Veteran's heart rate was 84, with irregular rhythm and abnormal heart sounds.  Interview-based METs test showed fatigue and angina at >7-10 METs.  The examiner noted that the Veteran has intermittent fibrillation which is treated by his cardiologist.  However, the examiner found no connection noted between his MVP and his atrial fibrillation. 

In this case, throughout the appeal period, the Board discerns no significant difference in either the number of symptoms due to the Veteran's MVP, or the types of symptoms due to his MVP.  

With the foregoing in mind, and in light of the Veteran's record showing mild dilation of the aortic root in July 2010 and an estimated MET of 7 in May 2011, the Board finds that the Veteran's service-connected MVP warrants  a disability rating of 30 percent, but no higher.  

The Board is persuaded that the symptoms displayed at worst by the Veteran establish that since his claim for an increased disability rating for his MVP in February 2011, it more nearly approximated valvular heart disease resulting in workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray and, as such, warrants a 30 percent disability rating.

The Board finds that the service-connected MVP did not show valvular heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

Accordingly, the Board finds that a schedular rating of 30 percent, but no higher, is warranted for the Veteran's service-connected MVP.

The Board further considers whether there are any other applicable rating codes for the Veteran's heart symptoms.  However, nearly all of the diagnostic codes applicable to heart disorders (7000-7020) have exactly the same criteria as DC 7000 for a 60 percent rating.  

The Board has considered the Veteran's lay statements of record, to include his representative's argument regarding a diagnosis for atrial fibrillation.  However, as the diagnosis of atrial fibrillation is a separate disease that was noted to be unrelated to the Veteran's MVP by the March 2014 VA examiner, it would not help the Veteran in obtaining a higher disability rating than 30 percent under DC 7000.  See 38 C.F.R. § 4.14 (2017) ("[T]he use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation. . . [is] to be avoided.").  

Accordingly, the Board finds that a schedular rating of 30 percent, but no higher, is warranted for the Veteran's service-connected MVP.  

III. Entitlement to TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The term unemployability as used in VA regulations governing total disability ratings is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995). 

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

In considering whether the Veteran's annual income equates to marginal employment, the Board observes that "substantially gainful employment" is an occupation "that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342, 356 (2000).  In 2011, the poverty threshold for one person was $11,484. See https://www.census.gov/data/tables/time-series/demo/income- poverty/historical-poverty-thresholds.html.  In 2016, the poverty threshold for one person was $12,228.  Id. 

The Veteran is service connected for PTSD at 70 percent from February 28, 2011 (as a result of the decision above); MVP, mild on medical therapy at 30 percent from February 28, 2011 (as a result of the decision above); spontaneous pneumothorax, right, with history of pneumonia as noncompensable form April 1, 1987; and hemorrhoids as noncompensable from April 1, 1987.

The record reveals that the Veteran is currently working part-time at a VA medical center as an addiction psychologist.  He began working there part time in November 2010.  Prior to that, he worked at the same facility on a full time basis from June 1994 through May 2008.  The Veteran claims to have quit his full-time position because he was physically and emotionally unable to complete a 40 hour work week.  He was only able to resume his work as a therapist because his employer allowed him to work part time, set his own hours, and take breaks as necessary to overcome feelings of fatigue and anxiety.  See VA Form 21-8940.  The Veteran's education includes a Ph.D. that he obtained in 2002.  The Veteran reported his highest gross earnings in a month as $1,000.  He earned $12,000 in the past 12 months. 

VA treatment records for March 2011 show that the Veteran reported that he did not think he could work much longer with his anxiety.  He stated that he would not be able to work without his medications.

At a May 2011 VA heart examination, the Veteran reported that he is currently retired and took an early retirement due to his heart problem.  The Veteran reported that his heart condition affects his activities of daily living as he is afraid of going anywhere because he does not know when he will get a palpitation and he has a fear of fainting.

At a May 2011 VA PTSD examination, the Veteran reported that he is only employed part-time due to his anxiety difficulties.  He stated he works a maximum of 12-15 hours per week.

At June 2012 and March 2014 VA heart examinations, the VA examiners noted that the Veteran's heart condition does not impact his ability to work.

At the August 2016 BVA hearing, the Veteran reported that he finds it difficult to talk to other Veterans who also have PTSD issues.  The Veteran reported that he is on very strong medications for his heart and he has to lie down when his heartbeat gets irregular.  He also stated that he cannot be overheated because of his heart condition.

The Board emphasizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  After a careful review of the evidence of record, the Board finds that the evidence persuasively indicates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation since for the relevant period from February 28, 2011.
The evidence of record reflects that the Veteran has consistently reported that he was unable to work due to his service-connected disabilities.  Given the severity of the Veteran's PTSD and his physical limitations due to his MVP and the fact that his annual income over the years was near or below the poverty thresholds thereby equating to marginal employment, the Board finds that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient . . . .  The test is whether a particular job is realistically within the physical and mental capabilities of claimant").  After a careful review of the evidence of record, the Board finds that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation since February 28, 2011, i.e., the date that he filed his increased ratings claims.  Thus, the Board finds that entitlement to a TDIU is warranted from February 28, 2011.  38 U.S.C. §§ 1155, 5110(b)(2); 38 C.F.R. §§ 3.400, 3.340, 3.341, 4.16.


ORDER

Entitlement to a disability evaluation of 70 percent, but not higher, for PTSD is granted from February 28, 2011, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability evaluation of 30 percent, but not higher, for MVP is granted from February 28, 2011, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is granted from February 28, 2011, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


